Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 7/6/22 has been entered. Claims 11 and 12 have been added.  Claims 1-10 have been amended.  Claims 1-12 remain pending in the application.
Applicant’s amendments to the Claims and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 4/19/22.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/6/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, and 6-10 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven B. Chang (Reg. No. 43,922) on 7/20/22.

The application has been amended as follows: 

Claim 1, Line 9 - “a power supplied by the turbine engine while the turbine engine” has been changed to --a power supplied by the first turbine engine while the first turbine engine--.
Claim 8, Line 10 - “the turbine engine while the turbine engine” has been changed to --the first turbine engine while the first turbine engine--.
Claim 11, Line 3 - “the necessary power” has been changed to --a necessary power--.
Claim 12. (Currently Amended) A method of checking a maximum available power of a turbine engine of an aircraft equipped with two turbine engines configured to operate in parallel and together to supply the aircraft with [[the]]a necessary power during a flight phase, said method comprising: 
placing a first of the two turbine engines in an engine speed equal to an engine speed at maximum take-off power, [[and]]
determining an operating power, said operating power corresponding to a minimum power guaranteeing a re-acceleration of [[the]]a second of the two turbine engines in an event of failure of the turbine engine placed in the engine speed at maximum take-off power, 
adjusting [[the]]a power of the turbine engine placed in the engine speed at maximum take-off power such that [[the]]a power supplied by the second of the two turbine engines remains higher than the determined operating power, 
determining a power supplied by the turbine engine placed in the engine speed at maximum take-off power, and 
processing the thus determined supplied power in order to deduce an information pertaining to the maximum available power.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “determining a power supplied by the first turbine engine while the first turbine engine is being placed in the engine speed at maximum take-off power” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-10.
Additionally, the prior art of record does not teach wherein a threshold power corresponds to “a minimum power to be reached by the turbine engine placed in the engine speed at maximum take-off power in an event of failure of the other turbine engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Additionally, the prior art of record does not teach determining an operating power “corresponding to a minimum power guaranteeing a re-acceleration of a second of the two turbine engines in an event of failure of the turbine engine placed in engine speed at maximum take-off power” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/28/22